PER CURIAM.
The appellant was convicted in the Muhlenberg Circuit Court of selling alcoholic beverages in local option territory, and his punishment fixed at a fine of $100 and imprisonment of 60 days in jail. He appeals, contending that the court erred: (1) in failing to grant his motion for a continuance, and (2) in overruling his motion for a new trial.
An examination of the record convinces us that the court properly overruled his motion for a continuance and his motion for a new trial.
The motion’ for an appeal is overruled and the judgment is affirmed.